DETAILED ACTION
	This final rejection is responsive to communication filed December 30, 2021.  Claims 1, 3, 9-11, 13-17 are currently amended.  Claims 1-20 are pending in this application.  This application is a continuation of US Patent Application 14/629,915, which is now US Patent 10,853,192.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,853,192.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US Patent 10,853,192 anticipate every limitation of claims 1-20 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich in view of Ries et al. (US 2015/0269237) ('Ries'), and further in view of Joseph et al. (US 2016/0124814 A1) (‘Joseph’).

With respect to claims 1, 8 and 12, Kundzich teaches a method; a non-transitory computer readable medium (col. 1 lines 59-64); and an apparatus, comprising: a memory for storing a database; and a processor coupled to the memory, in which the processor is configured (col. 1 lines 59-64) to perform:
backing up data to create a first backup (col. 10 lines 1-4);
creating a first audit backup (i.e. metadata for partial save sets) having first file history information for the first backup (col. 3 lines 45-49 and col. 10 lines 45-51), the first file history information being based, at least in part, on respective locations of data in the first backup (metadata for partial save set may include location of data) (col. 2 lines 45-49, 60-63; col. 12 lines 49-57; col. 16 lines 30-34);
receiving a user command for a data replication, wherein the replication starts at an initial point (col. 5 line 59 - col. 6 line 6; time t0 in Fig. 3, col. 10 line 42); 
metadata for partial save set may include location of data) (col. 2 lines 45-49, 60-63; col. 12 lines 49-57; col. 16 lines 30-34);
implementing a continue method (col. 2 lines 26-54), the continue method further including:
determining the existence of a replication problem (Kundzich, col. 7 lines 24-36; col. 9 lines 22-27);
stopping the replication of the first backup (Kundzich, col. 7 lines 24-230; col. 9 lines 22-27);
retaining an existing portion of the second audit backup and second file history information when replication is stopped (Kundzich, col. 3 lines 43-63; col. 7 lines 47-51; col. 9 lines 28-31) (i.e. creating a partial save set);
identifying a restart mark (Kundzich, col. 3 line 59 – col. 4 line 25; col. 4 lines 26-38; col. 8 lines 16-25; col. 10 lines 42-53; col. 11 lines 35-37) (The point/time of interruption, such as t1 in Fig. 3 or in the middle of writing file C in Fig, 4, is the restart mark);
restarting the replication of the first backup from a new starting point (Kundzich, col. 4 lines 26-38 col. 8 lines 9-35; col. 9 lines 44-45; col. 10 lines 61; col. 11 lines 23-26 and lines 37-53; col. 13 lines 36-40) (Restarting at checkpoint, which is point/time when last file was successful saved, i.e. saved in its entirety, before interruption, such as t2 in Fig. 3 and at point 408 at the end of file B in Fig. 4); and
metadata for partial save set may include location of data) (col. 2 lines 45-49, 60-63; col. 12 lines 49-57; col. 16 lines 30-34), the new audit backup starting from the new starting point (i.e. t2 or at the end of last successfully saved file such as file B), wherein the new starting point corresponds to a location in the existing portion of the audit backup prior to the restart mark such that the new audit backup includes the restart mark (Kundzich, col. 3 line 59 – col. 4 line 25; col. 8 lines 9-35; col. 9 lines 44-45; col. 10 lines 61; col. 11 lines 23-26 and lines 37-53; col. 13 lines 43-54) (Creating a new partial save set starting from the next closest file (such as file C in fig. 4) subsequent to check pointed file (such as file B in fig. 4), which includes the point of interruption (restart mark), which was the middle of file c.)

Although Kundzich teaches replicating data to form backups and audit backups (metadata) having file history information for the backup (col. 3 lines 45-49 and col. 10 lines 45-51), Kundzich does not explicitly teach after creating the first backup, replicating of a first backup to form a second backup.
Ries teaches storage tiers for different backup types (see abstract), in which he teaches after creating the first backup, replicating of a first backup to form a second backup, wherein the replication starts at a starting point (paragraph 22).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the replication of Kundzich to incorporate 

Further, Kundzich does not explicitly teach marking a restart mark in the existing portion of the second audit backup.
Joseph teaches marking a restart mark (restart offset) in the existing portion of the second audit backup (paragraph 75); restarting the replication from a new starting point (restart checkpoint) (paragraphs 34 and 76); and creating a new audit backup starting from the new starting point (restart checkpoint), wherein the new starting point corresponds to a location in the existing portion of the audit backup prior to the restart mark (restart offset) such that the new audit backup includes the restart mark (paragraphs 34 and 77).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Kundzich to mark a restart mark in second backup as taught by Joseph to enable more efficient restart of a backup process after failure (Joseph, abstract, paragraph 11).

With respect to claims 18-20, Kundzich in view of Ries and Joseph teaches wherein the first audit backup and the second audit backup are different from each other (Kundzich, col. 10 lines 21-39) (Each save set and partial save set is different.)

Claims 1, 8, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 6,324,548 B1) in view of Chai (US 9,372,761 B1).

With respect to claims 1, 8 and 12, Sorenson teaches: 
a memory for storing a database (Fig. 1); and 
a processor coupled to the memory, in which the processor is configured to (col. 2 lines 4-6):
backing up data to create a first backup (col. 1 lines 59-63);
creating a first audit backup having first file history information for the first backup, the first file history information being based, at least in part, on respective locations of data in the first backup (dump history file has file and tape identifier of where data is stored) (col. 1 lines 62-67; col. 3 lines 47-61; col. 4 lines 46-53);
after creating the first backup, receive a user command for a data replication of a first data backup to form a second data backup (Fig. 1, col. 3 lines 41-46; col. 4 lines 17-20; claims 3 and 4); and
replicate the first backup to create the second backup, wherein the replication starts at an initial point (col. 3 lines 41-46); 
creating a second audit backup having second file history information for the second backup starting at an initial point (col. 3 lines 41-46), the second file history information being based, at least in part, on respective locations of replication data in the second backup (dump history file has file and tape identifier of where data is stored) (col. 1 lines 62-67; col. 3 lines 47-61; col. 4 lines 46-53); and
dump history file has file and tape identifier of where data is stored) (col. 1 lines 62-67; col. 3 lines 47-61; col. 4 lines 46-53). 

Sorenson does not explicitly teach implement a continue method, the continue method further including: determine the existence of a replication problem; stop the data replication of the first backup; retain an existing portion of the second audit backup and second file history information when replication is stopped; mark a restart mark in the existing portion of the second audit backup; restart the data replication of the first backup from a new starting point; or create a new audit backup after restart of the replication, the new audit backup starting from the new starting point, wherein the new starting point corresponds to a location in the existing portion of the second audit backup prior to the restart mark such that the new audit backup includes the restart mark. 

Chai teaches implement a continue method, the continue method further including: 
determine the existence of a replication problem (col. 5 lines 40-41; col. 6 lines 38-43); 
stop the data replication of the first backup (col. 5 lines 40-41; col. 6 lines 38-43); 
retain an existing portion of the second audit backup and second file history information when replication is stopped (col. 5 lines 40-45; col. 6 lines 43-59); 
mark a restart mark in the existing portion of the second audit backup (col. 5 lines 42-45; col. 6 lines 47-49); 

create a new audit backup after restart of the replication, the new audit backup starting from the new starting point, wherein the new starting point corresponds to a location in the existing portion of the second audit backup prior to the restart mark such that the new audit backup includes the restart mark (col. 5 lines 46-60; col. 7 lines 9-27). (Chai teaches that a new partial save set is created by walking the entire file system again, but doing an incremental backup, based on the marked time, of the directory B which was the last completely backed up directory before failure.  A full backup is then done on the remaining data to be backed up.  Therefore, the new audit backup (second partial save set) includes the restart mark.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Sorenson by the teachings of Chai to enable improved recovery and restoration of files (Chai, abstract).

With respect to claims 18-20, Sorenson in view of Chai teaches wherein the first audit backup and the second audit backup are different from each other (Sorenson, col. 4 lines 43-53).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kundzich in view of Ries and Joseph, and further in view of Applicant’s Admitted Prior Art (AAPA).

With respect to claim 2, Kundzich in view of Ries and Joseph teaches claim 1.

override method.
AAPA teaches implementing a tape-type override method (paragraph 6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Kundzich by the teaching of AAPA to enable replacement of a tape type specified to replace obsolete drives and thereby improving replication.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Chai, and further in view of Applicant’s Admitted Prior Art (AAPA).

With respect to claim 2, Sorenson in view of Chai teaches claim 1.
	Sorenson in view of Chai does not explicitly teach implementing a tape-type 
override method.
AAPA teaches implementing a tape-type override method (paragraph 6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Sorenson by the teaching of AAPA to enable replacement of a tape type specified to replace obsolete drives and thereby improving replication.

Claims 2, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich et al. (US 8,924,355 B1) (‘Kundzich’) in view of Ries and Joseph, and further in view of Sorenson et al. (US 2013/0246700 A1) ('Sorenson-700').

With respect to claim 2, Kundzich in view of Ries and Joseph teaches the method of claim 1.
Kundzich in view of Ries and Joseph does not explicitly teach implementing a tape-type override method.
Sorenson-700 teaches a device type override (see abstract), in which he teaches implementing a tape-type override method (paragraphs 17-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Kundzich by the teaching of Sorenson-700 to enable older backups or backups created on different devices to be accessed by other new or different devices, thereby ensuring backups are robust and reliable (Sorenson-700, abstract).

With respect to claim 10, Kundzich in view of Ries, Joseph and Sorenson-700 teaches where the tape override command is one of a read command, a write command, and a read/write command (Sorenson-700, paragraphs 5, 17 and 20; claim 6).




With respect to claims 17, Kundzich in view of Ries, Joseph and Sorenson-700 teaches where in subsequent commands that require tape access, if the command reads tapes and the previous tape-type override was read or read/write, the tape-type identification is replaced with the read override (Sorenson-700, paragraph 21, claim 6);
and if the command writes tapes and the previous tape-type override was write or read/write, the tape type identification is replaced with the write override (Sorenson-700, paragraph 21, claim 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Chai, and further in view of Sorenson et al. (US 2013/0246700 A1) ('Sorenson-700').

With respect to claim 2, Sorenson in view of Chai teaches the method of claim 1.
Sorenson in view of Chai does not explicitly teach implementing a tape-type override method.
Sorenson-700 teaches a device type override (see abstract), in which he teaches implementing a tape-type override method (paragraphs 17-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Sorenson by the teaching of .

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that Kundzich fails to teach the claimed user command because Kundzich does not teach replication of a first backup to form a second backup.  The examiner disagrees.  Applicant is arguing the references individually.  Kundzich teaches a user command for data replication, and Ries teaches replicating a first backup to form a second backup starting at a starting point.  Therefore, the combination teaches the claimed user command to replicate a first backup to a second backup.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant further argues that Kundzich teaches away from a backup having the file history information on data locations and that metadata is not the same as the first file history.  The examiner disagrees.  Kundzich teaches creating partial save set including storing metadata relating to the data (col. 3 lines 45-49), and further that the metadata may include index records mapping the files for the partial save set to their respective storage locations (col. 12 lines 49-57; col. 16 lines 30-34).  Therefore, the file history information (metadata of partial 
Applicant further argues that Kundzich fails to teach the audit backup includes the restart mark.  However, Joseph is used to teach this limitation.  Joseph teaches once repositioned, identifying a restart offset (marking restart mark) that corresponds to the identified last consistent position of the backup memory resource (paragraph 75).  Joseph further states that the restate offset can be sent to a source storage system to restate the backup session.  Therefore, the prior art teaches the audit backup includes the restart mark.
The examiner would like to note that there is/was an alternate grounds of rejection for the claims.  However, Applicant did not present any arguments with respect to the other grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 16, 2022